PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/428,458
Filing Date: 31 May 2019
Appellant(s): Kulkarni et al.



__________________
Abhijit Kulkarni
Prashant Shekhar
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 05 January 2022, appealing from the Office action mailed 23 August 2021. 
23 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 8,10-12, 14, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Little, III et al. (USPAP       2017/0153,355), hereinafter, “Little”, in view of Elkington et al. (USPN       9,576,374), hereinafter, “Elkington”.
Claims 7, 9, 13, and 15-16 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


NEW GROUNDS OF REJECTION
No new grounds of rejection.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
No withdrawn grounds of rejection.
(2) Response to Argument
Applicant on page 8, lines 15-20, of the Appeal Brief argues, in which, Little does not disclose “projecting a line of coherent radiation on a bed having one or more particles produced by a downhole operation," and that, “There is no disclosure or suggestion in Little of a bed as recited in claim 1, or of a bed having one or more particles, as recited in claim 1”. 
Examiner respectfully disagrees, and directs your attention to paragraph 0015. As indicated “a device that can be sent downhole to generate high resolution images of a well bore, well casing, or other drilled structures below ground, all of which are collectively referred to herein as a ‘well bore’, by utilizing swept source lasers. Various embodiments can also determine other physical properties of a below ground structure”, in this regard, the drilled structures below ground are in fact a bed having one or more particles, because once you drill a below ground structure it produces particles.
Applicant further argues, “there is no disclosure or suggestion in Little of "projecting a line of coherent radiation on a bed having one or more particles," as recited in claim 1.
Examiner respectfully disagrees, and directs your attention to paragraphs, 0015-0016, in which,”…by utilizing swept source lasers, which can create images using Optical Coherence Tomography”. In this regard, Examiner considers this Optical Coherence Tomography to correspond to Applicant’s line of coherent radiation.



Little does not disclose, "projecting a line of coherent radiation on a bed having one or more particles produced by a downhole operation," as recited in claim 1, and therefore also cannot disclose or suggest, "capturing an image of the bed, wherein one or more particles on the bed deflect the line of coherent radiation,".
Examiner respectfully disagrees, and directs your attention to paragraphs, 0015-0016, in which,”…by utilizing swept source lasers, which can create images using Optical Coherence Tomography”. In this regard, Examiner considers this Optical Coherence Tomography to correspond to Applicant’s line of coherent radiation. As for the capture operation, please note, paragraph 0016, in which 3D volumetric images are generated (this certainly indicative of a capture process), …an optical probe directs a low coherence light beam at a sample surface and sends reflected light signals back to the interferometer”.
Applicant on page 9, lines 19-22, of the Appeal Brief argues, in which, Elkington does not disclose or suggest, "detecting one or more image edges based on the captured image wherein detecting the one or more image edges comprises detecting a positive interval in a change in intensity of the captured image followed by a negative interval in the change in intensity of the captured image".
Examiner respectfully disagrees, and directs your attention to figure 5b, as well as column 8, lines 10-18, wherein, "...a relatively computationally simple technique for identifying the presence of sinusoids among detected edge features", also on column 15, lines, 29-35"...figure 5b reduces the image essentially to a binary two contrasting color...". In this regard, Examiner considers the two contrasting colors to have respective associated intensities and since a sinusoid repeats itself every 180 degrees, thereby, positive intervals of intensity are followed by negative intervals.
Applicant on page 10, lines 30-31 and page 11, lines 1-2, of the Appeal Brief argues, in which, Elkington does not disclose or suggest, " detecting one or more image edges based on the captured image, wherein the captured image is an image of a line of coherent radiation that is projected onto a bed having one or more particles on the bed that deflect the line of coherent radiation”.
In this regard, Examiner points out that this being a 35 USC § 103 rejection relying on both references of Little and Elkington, Little being the primary reference and Elkington the secondary reference, as such, Little discloses, capturing an image, wherein the captured image is an image of a line of coherent radiation that is projected onto a bed having one or more particles on the bed that deflect the line of coherent radiation. (Please note, paragraphs, 0015-0016, in which”…by utilizing swept source lasers, which can create images using Optical Coherence Tomography”. In this regard, Examiner considers this Optical Coherence Tomography to correspond to Applicant’s line of coherent radiation. As for the capture operation, please note, paragraph 0016, in which 3D volumetric images are generated (this certainly indicative of a capture process), …an optical probe directs a low coherence light beam at a sample surface and sends reflected light signals back to the interferometer”. 
For Elkington has been applied to address the remaining limitation of, detecting one or more image edges. (Please note, figures 5a-5c as well as columns 8, lines 10-18. As indicated “a method of identifying sinusoidal geological characteristics in a borehole comprises the steps of, in respect of an image log of a length of a borehole, employing a relatively computationally simple technique for identifying the presence of sinusoids among detected edge features; and subsequently applying a relatively computationally complex technique for determining the parameters of sinusoids identified using the relatively computationally simple technique”). 
 It is there to point out that, Little & Elkington are combinable because they are from the same field of endeavor and they have been applied to complement one another and for Elkington to address the deficiencies of Little, the suggestion/motivation for doing so would have been, as indicated by Elkington, column 15, lines 34-35, “one in which the edges 18' representing the sinusoids are much easier for a machine vision analysis program run on a computer to identify”. Therefore, it would have been obvious to combine Elkington with Little to obtain the invention as specified in claim 1.  
Applicant on page 11, lines 3-7, of the Appeal Brief argues, in which, combination of Little and Elkington does not disclose or suggest, “detecting one or more image edges based on the captured image wherein detecting the one or more image edges comprises detecting a positive interval in a change in intensity of the captured image followed by a negative interval in the change in intensity of the captured image”.
Examiner respectfully disagrees, and directs your attention to Elkington, figure 5b, as well as column 8, lines 10-18, wherein, "...a relatively computationally simple technique for identifying the presence of sinusoids among detected edge features", also on column 15, lines, 29-35"...figure 5b reduces the image essentially to a binary two contrasting color...". In this regard, Examiner considers the two contrasting colors to have respective associated intensities and since a sinusoid repeats itself every 180 degrees, thereby, positive intervals of intensity are followed by negative intervals.
even if the methods and devices of Little could be modified to utilize the operations as described in Elkington as proposed by the Examiner, (wherein Appellant does not admit or agree that they could), the proposed combination still fails to disclose or suggest all of the elements recited in claim 1”.
Examiner respectfully disagrees, in this regard, Examiner points out that this being a 35 USC § 103 rejection relying on combination of both references of Little and Elkington, Little being the primary reference and Elkington the secondary reference, as such, Little discloses, capturing an image, wherein the captured image is an image of a line of coherent radiation that is projected onto a bed having one or more particles on the bed that deflect the line of coherent radiation. (Please note, paragraphs, 0015-0016, in which”…by utilizing swept source lasers, which can create images using Optical Coherence Tomography”. In this regard, Examiner considers this Optical Coherence Tomography to correspond to Applicant’s line of coherent radiation. As for the capture operation, please note, paragraph 0016, in which 3D volumetric images are generated (this certainly indicative of a capture process), …an optical probe directs a low coherence light beam at a sample surface and sends reflected light signals back to the interferometer”.
 For Elkington has been applied to address the remaining limitation of, detecting one or more image edges. (Please note, figures 5a-5c as well as columns 8, lines 10-18. As indicated “a method of identifying sinusoidal geological characteristics in a borehole comprises the steps of, in respect of an image log of a length of a borehole, employing a relatively computationally simple technique for identifying the presence of sinusoids among detected edge features; and subsequently applying a relatively computationally complex technique for determining the parameters of sinusoids identified using the relatively computationally simple technique”).
  It is there to point out that, Little & Elkington are combinable because they are from the same field of endeavor and they have been applied to complement one another and for Elkington to address the deficiencies of Little, the suggestion/motivation for doing so would have been, as indicated by Elkington, column 15, lines 34-35, “one in which the edges 18' representing the sinusoids are much easier for a machine vision analysis program run on a computer to identify”. Therefore, it would have been obvious to combine Elkington with Little to obtain the invention as specified in claim 1.  
Regarding claims 10 and 18, analysis similar to those presented for claim 1, are applicable.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Amir Alavi/
Primary Examiner, Art Unit 2668
Conferees:
/VU LE/Supervisory Patent Examiner, Art Unit 2668                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.